Name: Commission Regulation (EEC) No 3479/81 of 4 December 1981 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 349/ 16 Official Journal of the European Communities 5. 12. 81 COMMISSION REGULATION (EEC) No 3479/81 of 4 December 1981 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced (EEC) No 3321 /81 (*), the levies and compensatory amounts used for calculating that reduction are to be those in force on 7 December 1981 , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 3019/81 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 435/80 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 4 of Commission Regulation (EEC) No 486/80 (3) ; as amended by Regulation (EEC) No 2377/80 (4) ; whereas, however, pursuant to Commission Regulation The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regula ­ tion (EEC) No 435/80 shall , in respect of importations from 7 to 31 December 1981 , be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 7 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 55, 28 . 2 . 1980, p. 4. (2) OJ No L 302, 23 . 10 . 1981 , p . 4. (3) OJ No L 56, 29 . 2 . 1980, p. 22. (4) OJ No L 241 , 13 . 9 . 1980, p . 5 . (5) OJ No L 334, 21 . 11 . 1981 , p . 25 . B IL A G  A N H A N G  Ã A PA PT H M A  A N N E X  A N N EX E  A LL EG A TO  B IJ LA G E 5. 12. 81 Po si tio n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lta ri fs Ã  Ã »Ã ¬ Ã Ã · Ã Ã ¿ Ã  Ã  Ã ¿Ã ¹ Ã ½Ã ¿ Ã  Ã  Ã ±Ã  Ã ¼Ã ¿ Ã »Ã ¿ Ã ³Ã ¯ Ã ¿Ã CC T he ad in g N o N um Ã ©r o du 't ar if do ua ni er co m m un N um er o de lla tar iff a do ga na le co m un e Nr . va n he t ge m ee ns ch ap pe lij k do ua ne tar ief Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr ./1 00 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬Ã  Ã  Ã Ã  /1 00 Ã Ã ³ Ã  F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la n d Fl /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 .0 2 A II 2 93 5, 18 . 56 9, 73 20 3, 68 4 42 0, 58 43 7, 89 49 -2 91 89 21 4 20 9, 29 47 -3 27 02 .0 1 A II a) 1 5 57 6, 83 1 08 2, 48 38 7, 01 8 39 9, 10 83 1, 99 93 -6 54 16 9 50 7 39 7, 63 89 -9 23 02 .01 A II a) 2 4 46 1, 43 86 5, 98 30 9, 60 6 71 9, 22 66 5, 59 74 -9 22 13 5 60 5 31 8, 11 71 -9 38 02 .01 A II a) 3 6 69 2, 19 1 29 8, 99 46 4, 40 10 07 8, 91 99 8, 38 11 2- 38 5 20 3 40 9 47 7, 16 10 7- 90 7 02 .01 A ll a) 4 aa ) 8 36 5, 24 1 62 3, 74 54 2, 70 12 59 8, 64 1 24 7, 98 14 0- 48 1 25 8 14 3 57 5, 71 12 6- 39 9 02 .01 A II a) 4 bb ) 9 56 8, 66 1 85 7, 32 64 5, 26 14 41 1, 07 1 42 7, 51 16 0- 69 1 29 2 76 6 67 1, 96 1 5 0 0 7 8 02 .01 A II b) 1 5 19 9, 33 1 00 9, 22 35 8, 50 7 83 0, 55 77 5, 67 87 -3 14 15 8 27 0 36 9, 44 83 -3 17 02 .0 1 A II b) 2 4 15 9, 49 80 7, 37 28 6, 79 6 26 4, 48 62 0, 54 69 -8 52 12 6 61 7 29 5, 56 66 -6 54 02 .0 1 A II b) 3 6 49 9, 20 1 26 1, 52 44 8, 12 9 78 8, 26 96 9, 59 10 9- 14 4 19 7 84 0 46 1, 81 10 4- 14 7 02 .0 1 A ll b) 4 aa ) 7 79 9, 00 1 51 3, 82 50 4, 12 11 74 5, 85 1 16 3, 50 13 0- 97 2 24 0 86 1 53 5, 73 11 7- 42 8 02 .01 A II b) 4 bb )1 1 6 49 9, 20 1 26 1, 52 44 8, 12 9 78 8, 26 96 9, 59 10 9- 14 4 19 7 84 0 46 1, 81 10 4- 14 7 02 .01 A II b) 4 bb )2 2 (') 6 49 9, 20 1 26 1, 52 44 8, 12 9 78 8, 26 96 9, 59 10 9- 14 4 19 7 84 0 46 1, 81 10 4- 14 7 02 .01 A II b) 4 bb )3 3 8 94 2, 87 1 73 5, 85 59 4, 04 13 46 8, 58 1 33 4, 15 15 0- 18 1 27 4 54 5 62 3, 06 13 8- 23 7 02 .0 6 C Ia )1 8 36 5, 24 1 62 3, 74 54 2, 70 12 59 8, 64 1 24 7, 98 14 0- 48 1 25 8 14 3 57 5, 71 12 6- 39 9 02 .0 6 C Ia )2 9 56 8, 66 1 85 7, 32 63 3, 03 14 41 1, 07 1 42 7, 51 16 0- 69 1 29 4 02 0 66 5, 25 14 7- 33 5 16 .0 2 B III b) 1a a) 9 56 8, 66 1 85 7, 32 63 3, 03 14 41 1, 07 i 42 7, 51 16 0- 69 1 29 4 02 0 66 5, 25 14 7- 33 5 ? Official Journal of the European Communities (') He nf Ã ¸r se lu nd er de nn e un de rp os iti on er be tin ge ta f, at de rf rem lae gg es en lic en s, de ro pf yld er de be tin ge lse r, de re rf ast sat af de ko m pe ten te m yn di gh ed er iD ee ur op ae isk e Fa ell ess ka be r. (') Di eZ ula ssu ng zu die ser Ta rif ste lle ist ab hÃ ¤ ng ig vo n de rV orl ag ee ine rB esc he ini gu ng ,d ie de n vo n de n zu stÃ ¤ nd ige n Ste lle n de rE uro pÃ ¤ isc he n Ge me ins ch aft en fes tge set zte n Vo rau sse tzu n ­ ge n en tsp ric ht . ') Ã  Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ® Ã µÃ ¹Ã  Ã Ã · Ã ½ Ã ´Ã ¹Ã ¬ Ã ºÃ  Ã ¹Ã  Ã ¹Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã ­Ã ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹ Ã µÃ º Ã Ã · Ã  ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯ Ã Ã µ Ã Ã  ÃÃ ¹ Ã Ã  Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã  Ã ¹Ã º Ã ¿Ã  Ã ­Ã º Ã ´Ã ¹Ã ´ Ã ¿Ã ¼ Ã ­Ã ½ Ã ¿Ã Ã ºÃ ± Ã ¸' Ã Ã  Ã ¿Ã Ã  ÃÃ  Ã ¿Ã ² Ã »Ã µ ÃÃ ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã  ÃÃ ± Ã Ã ¬ Ã Ã  Ã ½ Ã ±Ã  Ã ¼Ã ¿ Ã ´Ã ¯Ã  Ã ½ Ã ¬Ã  Ã Ã  Ã ½. (') En try un de r thi s su bh ea din g is su bje ct to the pr od uc tio n of a ce rti fic ate iss ue d on co nd iti on s lai d do wn by the co mp ete nt au tho rit ies of the Eu ro pe an Co mm un iti es . (') L'a dm iss ion da ns ce tte so us -p os iti on est su bo rd on nÃ © e Ã l ap rÃ ©s en tat ion d'u n ce rti fic at dÃ © liv rÃ © da ns les co nd iti on sp rÃ ©v ue sp ar les au tor itÃ © sc om pÃ © ten tes de sC om mu na utÃ © se ur op Ã ©e nn es . (') L'a mm iss ion e in qu es ta so tto vo ce Ã ¨ su bo rd ina ta all a pr es en taz ion e di un ce rti fic ato co nf or m em en te ail e co nd izi on i sta bil itÃ © da lle au tor itÃ co m pe ten ti de lle Co m un itÃ eu ro pe e. (') In de lin g on de rd ez eo nd erv erd eli ng is on de rw or pe n aa n de vo or wa ard e da te en ce rti fic aa tw or dt vo or ge leg d he tw elk is afg eg ev en on de rd ev oo rw aa rd en en be pa lin ge n, va stg es tel d do or de be vo eg de au to rit eit en va n de Eu ro pe se G em ee ns ch ap pe n. No L 349/ 17